DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 was filed after the mailing date of the Non-Final Office Action on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 06/25/2021. Claims 1, 3-5, 9, and 12 are considered in this office action. Claim 1 has been amended. Claims 2, 6-8, and 10-11 have been cancelled. Claims 1, 3-5, 9, and 12 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references individually teach all of the following amended limitations of claim 1: (i) "an electronic device comprising: an electronic control module, embedded within the electronic device, that controls the maneuver as long as a 

Applicant’s arguments A. has been fully considered but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument A. that none of the cited references teach the above-stated amended limitations of claim 1, Examiner respectfully disagrees. Cited reference Tanaka teaches a garage cooperation control system that causes a vehicle to automatically leave a garage (Tanaka, Par. [0040] lines 3-7), where an automatic garage entry/leaving control unit (electronic device) of the vehicle, which is formed of a microcomputer including a CPU (electronic control module) (Tanaka, Par. [0046] lines 12-16), is configured to perform automatic garage leaving cooperation control in which the vehicle is caused to safely leave the garage in cooperation  step S101, Par. [0057] lines 4-19). The automatic garage entry/leaving control unit of the vehicle transmits an open request signal to open the shutter to the shutter control unit which outputs an open instruction signal to open the shutter (controls operation of access system) (Tanaka, Fig. 7 step S104, Par. [0064] lines 1-5 and Par. [0065] lines 5-11), then performs automatic garage leaving traveling of the vehicle in which the vehicle travels along the garage leaving path (controls the maneuver as long as user action is detected on the electronic device) (Tanaka, Fig. 7 step S106, Par. [0071] lines 1-4). Cited reference Imai teaches during automatic parking, a driver continuously presses the in-vehicle execution button or the remote controller execution button and the operation parameters are output to the drive system control unit, and when the button operation is stopped, the automatic parking operation is terminated (controls the maneuver as long as a continuous user action is detected on the electronic device in response to the predefined user action) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “automatic parking unit” in claim 1, interpreted by Examiner as corresponding to “at least one sensor, a processing circuit, a control circuit, and at least a vehicle motion control mechanism 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0108873 A1) in view of Bonnet et al. (US 2017/0334380 A1), in view of Imai (US 2018/0037262 A1), and further in view of Boehm et al. (US 2017/0113619 A1).
Regarding claim 1, Tanaka teaches “A device for controlling a maneuver of a vehicle in or out of a park area secured by a remotely controlled access system (Par. [0040] lines 3-7 teaches a garage cooperation control system 1 that includes a vehicle 2, a mobile control terminal 3, and a shutter control unit 5 attached to a garage 4 and causes the vehicle 2 to automatically leave the garage 4), said device comprising: an electronic device comprising: a user interface (Par. [0057] lines 15-19 teaches an automatic garage leaving button provided as an electronic key of the vehicle which can be operated by the owner of the vehicle), an electronic control module, embedded within the electronic device, that controls the maneuver as long as a user action is detected on the electronic device in response to the predefined user action, and controls an operation of the access system (Par. [0046] lines 12-16 and Par. [0055] lines 14-19 teaches an automatic garage entry/leaving control unit 8 (electronic device) of the vehicle 2, which is formed of a microcomputer including a CPU (electronic control module), is configured to perform automatic garage leaving cooperation control in which the vehicle 2 is caused to safely leave the garage 4 in cooperation with a shutter control unit 5, which is part of the garage 4; Fig. 7 step S101, Par. [0057] lines 4-19 teaches the automatic garage leaving cooperation control is initiated in response to an event in which the communication unit of the vehicle 2 receives an automatic garage leaving request signal, and instead of transmitting the automatic garage leaving request to the vehicle 2 when an operation unit of a mobile terminal 3 is operated, an automatic garage leaving button provided as an electronic key of the vehicle 2 is operated (user action is detected on electronic device in response to predefined user action) and transmits the automatic garage leaving request signal to the vehicle 2 in response to the operation; Fig. 7 step S104, Par. [0064] lines 1-5 and Par. [0065] lines 5-11 teaches the automatic garage entry/leaving control unit 8 of the 2 transmits an open request signal to open the shutter 43 to the shutter control unit 5 which outputs an open instruction signal to open the shutter 43 (controls operation of access system); and Fig. 7 step S106, Par. [0071] lines 1-4 teaches the automatic garage entry/leaving control unit 8 then performs automatic garage leaving traveling of the vehicle 2 in which the vehicle 2 travels along the garage leaving path (controls the maneuver as long as user action is detected on the electronic device)), wherein the electronic control module controls the operation of the access system by instructing a communication circuit of the electronic device to transmit a wireless instruction to a mechanism for controlling the access system (Par. [0064] lines 1-4 and Par. [0065] lines 5-11 teaches the automatic garage entry/leaving control unit 8 of the vehicle 2 transmits an open request signal (wireless instruction) to open the shutter to the shutter control unit 5 (mechanism for controlling the access system), and when the shutter control unit 5 receives the open request signal from the vehicle 2, outputs an open instruction signal to open the shutter 43 (controls operation of access system)), an automatic parking unit (Par. [0046], Lines 6, “driving assistance apparatus 7”), wherein the automatic parking unit performs the maneuver (Par. [0046] lines 6-10 teaches the driving assistance apparatus 7 automatically controls the vehicle in such a way that it enters and leaves the garage 4), wherein the electronic control module controls said maneuver by sending an instruction to the automatic parking unit that corresponds to the predefined user action (Paragraph [0053], Lines 1-5; Paragraph [0057], Lines 4-11; and Par. [0057] lines 15-19 teaches 2 is operated and transmits the automatic garage leaving request signal toward the vehicle 2 in response to the operation of the automatic garage leaving button)”, however Tanaka does not explicitly teach the user interface “configured to request that a user perform a predefined user action”; the user action detected on the electronic device is a “continuous” user action; “wherein the electronic control module sends data confirming detection of the continuous user action via a wireless communication established between the electronic device and the vehicle”; “wherein the electronic control module is configured to control a comfort equipment associated with the access system during the maneuver”; and the automatic parking unit is “configured to compute a period of time needed to operate the access system” and performs the maneuver “based on the period of time needed to operate the access system”.
	From the same field of endeavor, Bonnet teaches the user interface “configured to request that a user perform a predefined user action (Par. [0018] lines 8-13 teaches a query, i.e. a request, takes place to the vehicle user whether the activation of the predetermined vehicle-specific or parking process situation-specific function that is allocated to the respective parking process situation is desired by the vehicle user (requests the user perform a predefined action))”; the automatic parking unit is “configured to compute a period of time needed to operate the access system (Par. [0019] line 1 to Par. [0021] line 2 teaches a predetermined parking process situation is characterized by the time period of the parking process situation; and based on the period of time needed to operate the access system (Par. [0035] lines 1-10 teaches the brake device being activated and set to correspond to the predetermined parameters (time period of the parking process situation) in order to implement a parking brake function of the parked vehicle in order to specifically delay the vehicle in the predetermined parking situation or to bring it to a complete stop (perform the maneuver based on the time period), such as with an automatic parking procedure that should be interrupted in a predetermined position in order to wait for a garage door to open (period of time needed to operate the access system))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Tanaka to incorporate the teachings of Bonnet to have the user interface taught by Tanaka request that a user perform a predetermined action as taught by Bonnet, the automatic parking unit taught by Tanaka compute a time period for operating the access system as taught by Bonnet and perform the maneuver taught by Tanaka based on the time period as taught by Bonnet.
	The motivation for doing so would be to increase the comfort for the vehicle user by automatically activating vehicle-specific of parking process situation-specific functions (Bonnet, Par. [0006] lines 1-5).
continuous” user action; “wherein the electronic control module sends data confirming detection of the continuous user action via a wireless communication established between the electronic device and the vehicle”; and “wherein the electronic control module is configured to control a comfort equipment associated with the access system during the maneuver”.
	From the same field of endeavor, Imai teaches the user action detected on the electronic device is a “continuous” user action (Par. [0151] lines 2-6 teaches in the automatic parking, a driver continuously presses the in-vehicle execution button or the remote controller execution button and when the button operation is stopped, the automatic parking operation is terminated; and Par. [0155] lines 6-13 teaches the driver continuously presses the remote controller execution button and since the button is pressed, the switching determination unit selects the remote control setting, and the route parameters and the operation parameters are output to the parking route generation unit and the drive system control unit); and “wherein the electronic control module sends data confirming detection of the continuous user action via a wireless communication established between the electronic device and the vehicle (Par. [0049] lines 10-12 teaches the in period in which the controller execution button is continuously pressed, notification (confirmation) to the communication device of the vehicle continues)”.

	The motivation for doing so would be to shorten time taken until parking is completed and make it possible to quickly stop the vehicle (Imai, Par. [0157] lines 5-6 and Par. [0204] lines 3-4).
	However, the combination of Tanaka, Bonnet, and Imai does not explicitly teach “wherein the electronic control module is configured to control a comfort equipment associated with the access system during the maneuver”.
	From the same field of endeavor, Boehm teaches “wherein the electronic control module is configured to control a comfort equipment associated with the access system during the maneuver (Par. [0014] lines 18-25 teaches receiving a command from a vehicle operator to initiate a requested operation of a building-based device, and based on the command, transmitting a building-oriented command from the wireless communication system to a building-based receiver, wherein the building-oriented command corresponds to the requested operation of the building-based device; Par. [0055] lines 4-6 teacehs a control unit (electronic device) includes a building controller (electronic control module) configured to communicate commands or instructions to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Tanaka, Bonnet, and Imai to incorporate the teachings of Boehm to have the electronic control module taught by the combination of Tanaka, Bonnet, and Imai control a comfort equipment such as a lighting system associated with the access system during the maneuver as taught by Boehm.
	The motivation for doing so would be to allow the module to activate devices associated with a home or dwelling (Boehm, Paragraph [0002], Lines 2-5) allowing for illuminating a garage or the path to a garage, which can be invaluable at night, in the winter or in bad weather.
Regarding claim 3, the combination of Tanaka, Bonnet, Imai, and Boehm teaches all the limitations of claim 1 above, and further teaches “wherein the communication circuit establishes a wireless data link with said mechanism and transmits said wireless instruction via said wireless data link (Tanaka, Paragraph [0040], Lines 7-12)”.
Regarding claim 9, the combination of Tanaka, Bonnet, Imai, and Boehm teaches all the limitations of claim 1 above, and further teaches “wherein the automatic parking unit includes at least one sensor (Tanaka, FIG. 3, “front camera 15”, “rear camera 16”, “side camera 17”) for capturing data related to a vehicle environment , a processing circuit (Tanaka, FIG. 3, “image processing unit 26”) for processing data captured by the sensor (Tanaka, Paragraph [0059], Lines 8-14) and a control circuit (Tanaka, FIG. 3, “automatic garage entry/leaving control unit 8”) for controlling a vehicle motion control mechanism based on the processed data (Tanaka, Paragraph [0063])”.
Regarding claim 12, the combination of Tanaka, Bonnet, Imai, and Boehm teaches all the limitations of claim 1 above, and further teaches “wherein said electronic control module controls the access system to close after the maneuver is completed (Tanaka, Paragraph [0095], Lines 11-16)”.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0108873 A1) in view of Bonnet et al. (US 2017/0334380 A1), in view of Imai (US 2018/0037262 A1), in view of Boehm et al. (US 2017/0113619 A1), and further in view of Papay (US 2017/0079082 A1).
Regarding claim 4, the combination of Tanaka, Bonnet, Imai, and Boehm teaches the invention of claim 1 as discussed above, however the combination of Tanaka, Bonnet, Imai, and Boehm appears to not explicitly teach “wherein the communication circuit transmits the wireless instruction by generating a sub GHz radiofrequency signal” (although Tanaka does discuss that the signal may comply with any communication standard in Paragraph [0040], Lines 9-12).
wherein the communication circuit transmits the wireless instruction by generating a sub GHz radiofrequency signal (Paragraph [0055], Lines 10-14)”.
Papay is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. individual registration on entry or exit for garage doors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Tanaka, Bonnet, Imai, and Boehm to incorporate the teachings of Papay and enable the communication circuit to transmit the wireless instruction by generating a sub GHz radiofrequency. Doing so would allow the transmitter to transmit a common garage door opener signal without interfering in other communication bands (Papay, Paragraph [0055], Lines 10-14).
Regarding claim 5, the combination of Tanaka, Bonnet, Imai, Boehm, and Papay discloses the invention of claim 4 as discussed above, and further teaches “wherein the vehicle includes a button for sending a given instruction via a bus (Papay, Paragraph [0039], Lines 5-6, “vehicle data bus 224”) to the communication circuit (Papay, Paragraph [0025], Lines 11-15) (Examiner notes that in Tanaka’s electronic key in Paragraph [0057] there would have to be a “bus” between the button and transmitter), the communication circuit (Tanaka, Paragraph [0057], Line 6, “communication unit 23”) generating said radiofrequency signal upon receiving the given instruction (Tanaka, Paragraph [0057], Lines 4-7), and wherein the electronic control module is also configured to send the given instruction to the communication circuit via the bus (Tanaka, Paragraph [0057], Lines 7-9)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665